Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 7 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 12/160002. As shown by the following table (provided for illustrative purposes) that compares claims 1 and 6 of the instant application with claims 1 and 11 of co-pending Application No. 12/160002.   
Co-pending Application	(#17/102591)

1.)  A hot-plugged Peripheral Component Interconnect express (PCle) device configuration system, comprising:

a PCle connector; 
a PCle setting record database including a first PCle setting record having a first register write location value and first register value information; and an operating system coupled via a processing system to the PCle connector, wherein the operating system is configured to: receive, during initialization operations for the computing system, the first PCle setting record; detect, during runtime operations for the computing system, that the PCle device has been hot-plugged to the PCle connector; determine, using the first register write location value in the first PCle setting record, a location in the PCle configuration space that provides a first PCle configuration space register; 



































2. The system of claim 1, wherein the determining the at least one register value change for the first PCle configuration register includes determining a plurality of register value changes for the first PCle configuration space register using an AND mask and an OR mask included in the first register value information, and wherein the plurality of value changes are written to the first PCle configuration space register using the location in the PCle configuration space 



1. )  A hot-plugged Peripheral Component Interconnect express (PCIe) device configuration 
a PCIe connector, wherein the PCIe device has been hot-plugged into the PCIe connector; 
a PCIe setting record database including a first PCIe setting record having a first register write location value and first register value information; 
a Basic Input Output System (BIOS) coupled to the PCIe setting record database and the PCIe connector; 
and an operating system coupled via a processing system to the PCIe connector, wherein the operating system is configured to: detect that 
    
2. The system of claim 1, wherein the first register value information includes an AND mask and an OR mask, and wherein the using the first register value information to determine the at least one register value change for the first PCIe configuration register includes: using the AND mask and the OR mask to determine a plurality of register value changes for the first PCIe configuration space register, wherein the plurality of value 



Although the conflicting claims are not identical, the instant application claim scope is a species to co-pending Application’s genus scope, the instant application incorporating material already present in the Patent. 
This is a provisional obviousness-type double patenting rejection. 
Allowable Subject Matter
Claims 3-6, 8-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20180321948 A1, US 20190041898 A1, and US 9262270 B2.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184